Citation Nr: 0711128	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  99-20 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, secondary to service-connected venous 
insufficiency with lymphangiitis of the left leg.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right lower extremity disorder, secondary to service-
connected venous insufficiency with lymphangiitis of the left 
leg.  

3.  Entitlement to service connection for a right upper 
extremity disorder, secondary to service-connected venous 
insufficiency with lymphangiitis of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957 and from December 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The claims for secondary service connection for low back and 
right upper extremity disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in December 1991, the RO denied the 
veteran's claim for service connection for a back condition 
as secondary to service-connected venous insufficiency with 
lymphangiitis of the left leg.  The veteran did not appeal.

2.  Evidence received since December 1991 is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for secondary service connection for a 
back disorder.  

3.  By rating decision in December 1991, the RO denied the 
veteran's claim for service connection for a right leg 
condition as secondary to service-connected venous 
insufficiency with lymphangiitis of the left leg.  The 
veteran did not appeal.

4.  Evidence received since December 1991 is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right leg disorder.  


CONCLUSIONS OF LAW

1.  The December 1991 rating decision denying service 
connection for a back condition as secondary to service-
connected venous insufficiency with lymphangiitis of the left 
leg is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.1103 (2006).  

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a back condition as 
secondary to service-connected venous insufficiency with 
lymphangiitis of the left leg is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The December 1991 rating decision denying service 
connection for a right leg condition as secondary to service-
connected venous insufficiency with lymphangiitis of the left 
leg is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.1103 (2006).  

4.  New and material evidence not having been received, the 
claim of entitlement to service connection for a right leg 
condition as secondary to service-connected venous 
insufficiency with lymphangiitis of the left leg is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection, secondary service 
connection, and new and material evidence to reopen claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The wording of the notice adequately informed the 
claimant that he should provide "any" evidence in his 
possession pertaining to the claim; that he should give VA 
everything he had pertaining to the claim.  He was told to 
submit evidence and that it was his duty to submit evidence 
to support his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in July 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

Referable to the right leg claim, because it is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice required by Dingess was sent in 
September 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.




Service Connection

The veteran seeks service connection for several 
disabilities.  In order to establish direct or primary 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of, or aggravated 
by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

New and Material Evidence

The record reflects previous decisions on the veteran's 
claims by the RO.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, such as this, received before August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  


Discussion of Evidence

A December 1991 decision by the RO denied several claims, 
including secondary service connection for a right leg 
condition, arthritis, and a back condition.  The veteran did 
not file a timely appeal and the decision became final.  The 
evidence at the time of the December 1991 decision included 
service medical records.  Also of record were VA clinical and 
hospital records and examination reports from 1970 to 1991.  
These records did contain several back diagnoses.  X-ray 
studies during a July 1974 VA hospitalization reportedly 
disclosed some minimal degenerative changes in the mid-lumbar 
region.  In June 1989, there was a diagnosis of low back 
pain, degenerative joint disease, and spondylosis.  In 
September 1989, there was a diagnosis of chronic low back 
pain.  In January 1991, X-rays revealed evidence of 
sacroiliitis.  However, there was no medical opinion 
connecting the back diagnoses to the service-connected left 
leg.  

Since the 1991 RO decision, the veteran's private physician, 
T. H., M.D., submitted notes and records, as well as 
competent medical opinions addressing the question of 
secondary service connection.  In September 1998, the doctor 
wrote that the service-connected left lower extremity 
disorder affected the mechanics of the veteran's ambulation, 
such that he now complained of low back and left hip pain.  
The diagnoses included painful syndrome of the back and hip 
secondary to chronic lymphedema with recurrent lymphangitis 
and cellulitis, left leg.  In a November 2003 opinion, Dr. T. 
H. wrote that the veteran's low back pain was a direct 
consequence of his service-connected left leg disability.  At 
the time of the last denial, there was no competent medical 
opinion connecting the veteran's back disorder to a service-
connected disability.  The private physician has provided 
such an opinion.  It is new and material.  Further, because 
it provides the last element of evidence required for service 
connection, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  Thus, the Board finds that new and material 
evidence has been received to reopen the back claim.  

At the time of the 1991 RO denial of service connection for a 
right leg condition, there was some evidence of a right lower 
extremity disability.  In January 1991, X-rays revealed 
evidence of degenerative changes in the right femur.  There 
was also evidence of a right ankle disability with physical 
therapy in February and March 1989.  In September 1991, the 
diagnosis was tendinitis of the right Achilles tendon.  
However, there was no medical opinion connecting the right 
lower extremity diagnoses to the service-connected left leg 
disability.  There is still no competent evidence of a 
connection or nexus to service or a service-connected 
disability.  Dr. T. H. expressed an opinion connecting the 
veteran's back to the service-connected left leg disability 
but neither his explanations, nor his conclusions connected 
the service-connected left leg disability to a right leg 
disability.  The Board has searched the record but we find no 
competent medical evidence which would connect a current 
right lower extremity disability to a service-connected 
disability.  While much new evidence has been added to the 
file, it is not material to the question of secondary service 
connection and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Thus, the Board finds that new and 
material evidence has not been received and the right lower 
extremity claim cannot be reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected venous insufficiency with 
lymphangiitis of the left leg is reopened.  To that extent, 
the appeal is granted.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a right leg 
condition as secondary to service-connected venous 
insufficiency with lymphangiitis of the left leg is not 
reopened.  The appeal is denied.  





REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  In this case, the veteran took a 
disability retirement from federal employment and has been 
determined by SSA to be disabled.  Both the SSA and federal 
employment medical records should be obtained and considered.  

On VA examination in February 1991, it was noted that the 
veteran had an antalgic, left limp, assisted by a cane.  More 
recent records show that he is using crutches.  The private 
physician expressed the opinion that the gait disturbance 
caused by the service-connected left leg disability produced 
an effect on the structures of the lower back.  The January 
2006 VA examination and opinion did not address this new and 
material evidence as to the effects of stress on the back, 
but merely noted that the discogenic disease and venous 
insufficiency are different disease entities with different 
pathological processes.  We need an opinion which addresses 
the new evidence.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claims for secondary service connection for low back and 
right upper extremity disorders are REMANDED for the 
following action:

1.  SSA should be requested to provide 
a complete copy of the veteran's 
medical records.  

2.  After obtaining releases, the 
Office of Personnel Management or 
appropriate records repository should 
be asked to provide a complete copy of 
the veteran's federal personnel medical 
records.  

3.  The veteran should be scheduled for 
a VA spine examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  What is the correct diagnosis for 
any low back disorder the veteran may 
have?  
b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
any current low back disorder was 
caused or increased by service-
connected venous insufficiency with 
lymphangiitis of the left leg?  
c.  Please discuss the effect of the 
service-connected venous insufficiency 
with lymphangiitis of the left leg on 
the veteran's gait and the effect of 
his gait disturbance on his low back.  

4.  The veteran should be scheduled for 
a VA neurologic examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  What is the correct diagnosis for 
any right upper extremity disorder the 
veteran may have?  
b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
any current right upper extremity 
disorder would be caused by service-
connected venous insufficiency with 
lymphangiitis of the left leg?  

5.  Thereafter, readjudicate the issues 
on appeal.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).    



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


